Citation Nr: 0928778	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970 and from June 1974 to August 1978.  He served in Vietnam 
from December 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The Board remanded the case to the RO 
in January 2006.


FINDING OF FACT

The Veteran has PTSD which is related to corroborated in-
service stressors in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2008).

Service records reveal that the Veteran served in Vietnam in 
H&SCo, 2dSPBn, 2dMarDiv, FMF, CLNC from December 1969 to 
March 1970.  His primary duties were WhseMan and GenWhseMan.  
A February 1970 note in a service medical record indicates 
that he was a truck driver and spent most of his day driving 
a truck.  In May 2009, the Marine Corps sent declassified 
reports.  They indicate that in March 1970, Support Company's 
Graves Registration Platoon processed 93 remains.  It had 
formerly had elements in 5 outlying sites, but was now 
operating solely from DaNang.  A report indicates that over 
the period of April 1969 to March 1970, Truck Company had 
been engaged in every type of motor transport support that 
was required to move troops and cargo into I Corps Tactical 
Zone.  It was a combat and service support unit in an area 
where there were no rear areas.  Few if any of the roads were 
safe from the enemy's mine layers or attacks by off-set 
mortars and rockets.  Daily "Rough Rider" convoys ranged 
from Danang's Red Beach area to combat bases, fire support 
bases, and landing zones near the DMZ, west of the coastal 
main supply route, and south to Chu Lai.  The missions were 
carried out irrespective of enemy resistance.  Enemy attacks 
were likely to be encountered on every trip and occurred at 
frequent intervals.  Within each convoy, "gun trucks" 
equipped with protective plating and ring-mounted 50-caliber 
machineguns were present for deterrence and protective 
firepower and had been designed and manned by Truck Company's 
own men, affording immediate cover for vulnerable cargo-
carrying vehicles.  On some routes, mines could be expected 
almost daily, and so tanks and infantry units would often 
accompany the ammunition carriers and fuel tankers.  Truck 
Company had been under fire and had held combat loss of 
personnel and equipment to minimum levels.  It had been true 
to the axiom that every Marine is a rifleman first and a 
specialist or technician later, and its drivers had been 
required to maintain proficiency as riflemen.  Truck Company, 
located on the western outer limit of Camp Books, was exposed 
to one of the most likely avenues of enemy attack and twice 
during the reported period VC and NVA had launched sizeable 
strikes against that point of the defense perimeter.  

During a September 2003 VA examination, the Veteran reported 
that during service in Vietnam, he had been in supply for 2nd 
Shore Party Division, but that he had been asked to do a 
variety of jobs which involved him in highly traumatic 
incidents.  These included picking up body parts of soldiers 
who had been blown up when they were still lying on the 
battlefield; guarding an ammunition dump, during which time 
it came under attack from rockets and explosive satchel 
charges; and going into rice paddies that were booby-trapped.  
The examiner found that the Veteran had PTSD related to 
military trauma after examining him.  

During a VA examination which was conducted in January 2009, 
the Veteran indicated that as part of the 2nd Shore Party 
division during his service in Vietnam, he was required to 
retrieve body parts of dead soldiers, and that their 
locations varied, often including Quang Tri.  One of his 
responsibilities was to transport ammunition from a marine 
base near Quang Tri to soldiers who were stationed in Quang 
Tri.  In about March 1970 while doing this, he was in a 
convoy when two rockets hit the cab of the truck he was 
riding in.  He was operating the turret spot and was thrown 
from his position to a rice paddy.  The examiner indicated 
that these incidents met the traumatic criteria for PTSD 
found in DSM-IV, as they involved incidents with threatened 
or actual death and the Veteran's response was one of intense 
fear.  After examining the Veteran, the examiner found that 
the Veteran had PTSD that was related to military events.  

Based on the evidence, the Board concludes that service 
connection is warranted for PTSD.  The Veteran has been 
diagnosed with PTSD related to service stressors, and service 
stressors which have been the basis for the diagnosis are 
corroborated by service records.  The records reflect that 
there was graves registration going on where the Veteran was 
stationed, and that Truck Company had some very hazardous 
duties where enemy attacks were likely encountered on a daily 
basis.  The Veteran described being the victim of a rocket 
attack while manning a truck turret in Vietnam, his service 
medical record shows that he drove a truck, and service 
records reflect that Truck Company used "gun trucks" and 
that Truck Company encountered enemy attacks at frequent 
intervals.  Consequently, the Board finds that the 
requirements of 38 C.F.R. § 3.304(f) are met, and that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


